Citation Nr: 0113153	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by visual changes.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by stomach problems and cramps.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by diarrhea.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by weakness and fatigue.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by forgetfulness, difficulty concentrating 
and impaired memory.




REPRESENTATION

Veteran represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran
Veteran's spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1991.  His claim comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision, in 
which the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO) denied, in pertinent part, 
entitlement to service connection for peptic ulcer disease 
(claimed as an undiagnosed illness manifested by stomach 
problems and cramps) and entitlement to service connection 
for undiagnosed illnesses manifested by visual changes, 
diarrhea, flu-like symptoms, weakness, forgetfulness, 
difficulty concentrating and fatigue.

The veteran initiated an appeal of the RO's denial of all of 
the issues noted above; however, he did not perfect his 
appeal with regard to the issue of entitlement to service 
connection for an undiagnosed illness manifested by flu-like 
symptoms.  Therefore, that issue is not now before the Board 
for appellate review.  Moreover, during a hearing held before 
the undersigned Board Member in September 2000, the veteran 
and his representative indicated that they were not claiming 
service connection for peptic ulcer disease, but rather for 
an undiagnosed illness manifested by stomach problems and 
cramps.  The veteran's representative explained that, in 
formulating the issues on appeal, the RO characterized the 
veteran's stomach problems and cramps as peptic ulcer disease 
based on an unsupported diagnosis of record.  During the 
hearing, the veteran also indicated that his complaints of 
weakness and fatigue were part of the same undiagnosed 
illness.  In light of the hearing testimony of the veteran 
and his representative, the Board has recharacterized the 
issues on appeal as noted on the first page of this decision. 

In addition, during the September 2000 hearing, the veteran's 
representative asserted that the issue of entitlement to 
service connection for dermatitis (claimed as an undiagnosed 
illness manifested by body rash) has been perfected for 
appellate review.  A review of the record reveals otherwise.  
The RO denied this claim in February 1999, and the veteran 
initiated an appeal of this denial in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in August 1999.  The RO 
issued a statement of the case pertaining to this issue in 
January 2000, but the veteran has not yet perfected his 
appeal of this issue by filing a substantive appeal.  The 
issue of entitlement to service connection for an undiagnosed 
illness manifested by body rash is thus not now before the 
Board for appellate review.  The question of the timeliness 
of the substantive appeal on the issue of entitlement to 
service connection for dermatitis (claimed as an undiagnosed 
illness manifested by body rash) is referred to the RO for 
appropriate action.  


REMAND

The veteran claims that he is entitled to service connection 
for multiple chronic disabilities resulting from undiagnosed 
illnesses manifested by visual changes, stomach problems and 
cramps, diarrhea, weakness and fatigue, forgetfulness, 
difficulty concentrating and impaired memory.  Additional 
development by the RO is necessary before the Board can 
decide these claims.  

First, during a VA general medical examination in July 1996, 
the veteran reported that he underwent a "Persian Gulf War 
examination" in 1994 at the Fresno, California VA Medical 
Center.  He also reported that the examination included the 
following tests: chest x-rays, magnetic resonance imaging 
(MRI) of the brain, blood tests, a urinalysis, and a stool 
sample.  The record confirms that the examination took place 
as it contains results of parasitology smears, chest x-rays, 
a MRI, blood tests and a urinalysis conducted in August 1994, 
and results of a pulmonary function study conducted in 
September 1994.  However, it is not clear whether the 
complete 1994 examination is of record.  The file contains an 
undated Persian Gulf Registry Code Sheet with some 1996 VA 
records which includes diagnoses of PTSD, peptic ulcer and 
probable fibromyalgia, but the report of the 1994 examination 
is not in the claims file.  The Board is deemed to have 
constructive knowledge of records generated by the VA and, in 
this case, has actual knowledge of the existence of such 
records.  Under Bell v. Derwinski, 2 Vet. App. 611, 612-613 
(1992), these records are considered to be part of the claims 
file, despite their absence, and the VA is obligated to 
obtain them provided they are pertinent to the issues on 
appeal.  In this case, a report of a "Persian Gulf War 
examination" is pertinent to claims for disabilities 
resulting from service in the Persian Gulf.  Accordingly, the 
veteran's claims must be remanded to the RO for the purpose 
of securing and associating with the veteran's claims file 
all reports of VA examinations conducted at the Fresno, 
California, VA Medical Center in 1994. 

Second, during the pendency of the veteran's appeal, 
legislation was passed that eliminates the concept of a well-
grounded claim and redefines the VA's duties to notify and 
assist a claimant.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or adjudicated the veteran's claims pursuant to the VCAA, 
which is more favorable to the veteran because it enhances 
the VA's duty to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Accordingly, on 
Remand, the RO should take any action that is necessary to 
comply with the notification and assistance provisions of the 
VCAA.

For instance, the RO should attempt to obtain all outstanding 
medical records that are pertinent to the veteran's claims.  
The veteran's service medical records are incomplete.  The 
claims file presently contains only the veteran's entrance 
and discharge examinations.  In 1991, the RO made multiple 
unsuccessful attempts to obtain a complete set of these 
records.  In April 1992, the RO was informed that these 
records were being maintained at the Naval Reserve Center 
(NRC), 113 Harbor Way, Santa Barbara, California, 93109.  In 
response, in letters dated May 1992 and July 1992, the RO 
contacted the NRC to secure the records.  It is unclear 
whether NRC ever responded.  In a letter dated August 1992, 
the RO informed the veteran that NRC had not responded and 
asked him if he could assist in obtaining the missing 
records.  No response was received.  The RO again 
unsuccessfully attempted to obtain a complete set of the 
veteran's service medical records in 1997 and 1998, but in so 
doing, they appear to have contacted the wrong authority: the 
National Personnel Records Center.  

In addition, the veteran's post-service medical records are 
incomplete.  During his September 2000 hearing, the veteran 
testified that he was receiving ongoing treatment from Dr. 
Stewart at Fresno Community Hospital.  However, records of 
this treatment have not been obtained.  In fact, the most 
recent private medical records in the claims file are dated 
in 1997.

Third, as the record stands, there is insufficient medical 
evidence in the claims file to decide the veteran's claims.  
The VCAA provides that, in the case of a claim for disability 
compensation, the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  It also provides that the VA's duty to assist 
includes providing the claimant a medical examination when 
the totality of the evidence establishes that the claimant 
has a current disability that may be associated with his 
period of active service and there is insufficient medical 
evidence of record for the VA to decide the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

In this case, the RO afforded the veteran VA examinations in 
1991 and 1996, but during these examinations, the VA 
examiners did not discuss the etiology of the medical 
problems at issue.  In addition, in February 1998, the RO 
sought a medical opinion from a VA medical specialist 
regarding some of the medical problems at issue, but this 
opinion does not definitively establish whether, as the law 
requires, the veteran has chronic disability resulting from 
undiagnosed illnesses.  

The law provides the following:

(a) The Secretary may pay compensation under this subchapter 
to any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that (1) became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) became manifest to a degree of 10 percent or 
more within the presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.

* * *

(e) For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 1991 & Supp. 2000).  

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability resulting from 
an illness or combination of illnesses" manifested by one or 
more signs or symptoms, such as fatigue, neurologic signs or 
symptoms, gastrointestinal signs or symptoms, 
neuropsychological signs or symptoms, and other symptoms, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2001, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2000).  

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(2).

In this case, service personnel records establish that the 
veteran served in the active naval service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
These records also establish that, from February 22, 1991 to 
March 5, 1991, he was exposed to large amounts of smoke 
emanating from oil fields in Kuwait, which were "known to be 
high sulfur containing 'sour' oil."  In addition, post-
service medical evidence establishes that the veteran has 
complained of visual changes, stomach disturbances, diarrhea, 
weakness, fatigue, forgetfulness, difficulty concentrating 
and impaired memory since his discharge from service, and has 
been on medication for some of these complaints.  

In an April 1998 opinion, a VA physician indicated that the 
veteran's visual changes, weakness, fatigue and diarrhea were 
undiagnosed complaints.  With regard to the veteran's stomach 
complaints, however, the VA physician linked the veteran's 
epigastric pain and need for Tagamet to peptic ulcer disease, 
which a VA examiner diagnosed in July 1996 based solely on a 
medical history reported by the veteran.  This information is 
insufficient to determine definitively whether the veteran is 
manifesting signs or symptoms of an undiagnosed illness, and 
if so, whether there is an etiological relationship between a 
chronic disability and the undiagnosed illness, and whether 
the objective indications of the chronic disability have 
manifested to a degree of 10 percent.  The other medical 
evidence of record, which includes VA examination reports 
dated 1991 and 1996 and private medical records dated from 
1994 to 1997, is also unhelpful as it conflicts with regard 
to whether the veteran's stomach complaints are due to a 
diagnosed illness and whether his forgetfulness, 
concentration difficulties and impaired memory are due to his 
post-traumatic stress disorder, which is already service 
connected.  In light of these facts, the Board believes that 
this case must be remanded to the RO for the purpose of 
providing the veteran additional, more comprehensive VA 
examinations, during which VA examiners can address the 
aforementioned matters and discuss with more specificity the 
etiology of the veteran's medical problems.    

Fourth, because these claims are being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that may be missing from his claims file 
and to present further argument in support of his claims for 
service connection for undiagnosed illnesses manifested by 
visual changes, stomach problems and cramp, diarrhea, 
weakness and fatigue, forgetfulness, difficulty concentrating 
and impaired memory. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should make one more attempt 
to obtain a complete set of the veteran's 
service medical records from the Naval 
Reserve Center (NRC), 113 Harbor Way, 
Santa Barbara, California, 93109.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
the disabilities at issue in this Remand 
and whose records have not yet been 
secured.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claims, including all records of the 
veteran's treatment by Dr. Stewart at 
Fresno Community Hospital that are not 
presently in the claims file.

3.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of the veteran's 
visual changes, stomach problems, cramps, 
diarrhea, weakness, fatigue, 
forgetfulness, difficulty concentrating 
and impaired memory.  The RO should 
provide the examiners with a copy of this 
Remand and the veteran's claims file for 
review in conjunction with the 
examinations.  Following comprehensive 
evaluations, during which all indicated 
studies are conducted, the examiners 
should: (1) indicate whether the veteran 
has visual changes, stomach problems, 
cramps, diarrhea, weakness, fatigue, 
forgetfulness, difficulty concentrating 
and/or impaired memory; and (2) note 
which of the symptoms shown are due to 
specific disease entities.  For each 
specific disease/disorder diagnosed, the 
examiners should opine whether it is as 
least as likely as not etiologically 
related to the veteran's period of active 
service.  For symptoms not shown to be 
due to a specific disease entity, the 
examiners should indicate whether the 
symptoms represent objective indications 
of chronic disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service.  If 
they do represent objective indications 
of chronic disability resulting from an 
undiagnosed illness, the examiners should 
also indicate whether the undiagnosed 
illnesses have manifested to a 
compensable degree.  The examiners should 
provide the rationale on which they base 
their opinions.

4.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instructions.  If the reports 
are deficient in any regard, immediate 
corrective action should be taken.

5.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.

6.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claims, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



